DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-18, 20-21 and 27 are rejected under 35 U.S.C. 103.
Claims 22-24 and 26 objected to.
Claims 2 and 19 are cancelled.
Claims 21-27 are new.
Response to Arguments
Applicant's arguments filed on 04/21/2021 have been fully considered but they are not persuasive.
Applicant’s argument found in last paragraph on page 8 of applicant’s remarks, which argues that because the ring oscillators of Lewis have “considerably” different oscillating frequencies and with sampling done during normal operation; therefore, it is not obvious to use the ring oscillators to improve the likelihood of detecting a cold boot attack.
Applicant’s argument is not persuasive. The ring oscillators of Lewis operating at different frequency is not supportive by any fact or evidence, and it seems that the argument is applicant’s own opinions. And, there is no fact or evidence that even if ring oscillators operating at different frequencies, that the ring oscillators cannot be used as temperature sensors to detect temperatures at different or same locations.
Combination of Adams and Keigo teaches a temperature sensor is used in detecting cold boot attack, and a ring oscillator may be used as temperature sensor. 
As a result, two ring oscillators may be used and having their output XORed. Therefore, it is functional to have two ring oscillators as two temperature sensors having their outputs XORed to detect potential inconsistency on temperature measurements; therefore, ensuring ring oscillators are functioning properly in order to measure temperature correctly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-18, 20-21 and 27 are rejected under 35 U.S.C. 103 Adams et al. (US 2012/0079593), and further in view of Keigo (US 2009/0096495) and Lewis et al. (US 2014/0266473).
Regarding claims 1, 8, 17 and 25, Adams teaches a system (e.g. paragraphs [0001], [0020], figure 2, user equipment (UE) system), comprising:
a processor (e.g. figure 2, CPU 1310); a random access memory (e.g. figure2, RAM 1330); and cold-boot attack detection circuitry (e.g. paragraph [0009], a cold-boot attach detection circuitry is require to detect a cold boot attack), including: a logic circuit (e.g. paragraph [0009], temperature sensor); and sampling circuitry (e.g. paragraph [0009], a sampling circuitry is require to determine the temperature of the RAM) configured to:
sample an output generated by the logic circuit (e.g. paragraph [0009], the temperature of the RAM is sampled base on the output of the temperature sensor);
generate an indication of a cold-boot attack based on the output generated by the logic circuit (e.g. paragraph [0009], detect the cold boot based on the output of the temperature sensor); and 
generate one or more signals to restrict access to at least of the processor and the memory in response to the indication of detection of a cold-boot attack indicating a cold-boot attack (e.g. abstract, paragraph [0011], signal is sent to disable user equipment from booting where the user equipment has the processor and the memory that are not being access when booting of the user equipment is disabled).
However, Adams is silent with regard to generate an indication of a proportion of bits in the sampled output in a first state.
Keigo teaches sample an output generated by a logic circuit having a ring oscillator (e.g. figure 10, paragraphs [0029], [0030], and [0082], sampling output 
generate an indication of a proportion of bits in the sampled output in a first state (“an indication of a proportion of bits” is interpreted as a count obtained by counting bits in view of applicant's specification: page 3, lines 1 and 2, figure 6 of applicant’s drawing, and also see applicant’s claim 3; e.g. figure 10, paragraph[0080], generating a count by counter 7 based on the output signal of the ring oscillator ROSC 1’, where the output of synchronizing circuit 6' is “sampled output in a first state” and the count value generated by counter 7 is an indication of a proportion of bits in the output of synchronizing circuit 6' (as the “sampled output in a first state”) wherein the proportion of bits may be bits with rising edges (as describe in paragraph [0057]).

    PNG
    media_image1.png
    487
    917
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Adams by applying the teaching of Keigo to explicitly sample an output generated by the logic 
However, combination of Adams and Keigo is silent with regard to the logic circuit having a plurality of ring oscillators, wherein the logic circuit, in operation, XORs outputs of the plurality of ring oscillators together, generating an output signal of the logic circuit.
Lewis teaches a logic circuit having a plurality of ring oscillators, wherein the logic circuit, in operation, XORs outputs of the plurality of ring oscillators together, generating an output signal of the logic circuit (e.g. figures 1 and 3, paragraphs [0033]-[0034], Gate 104 XORs outputs of ring oscillator 10 and ring oscillator 50).

    PNG
    media_image2.png
    497
    695
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Adams and Keigo 
Regarding claims 3, 10, and 21, combination of Adams, Keigo and Lewis teaches wherein the generating the indication of the proportion comprises counting a number of bits in the first state and the generating the indication of the cold-boot attack comprises determining whether the number of bits in the first state is within a range of values (e.g. as rejected in claims 1 and 8, Keigo, figure 10, count 7, upper limit 9 and lower limit 10 forming a range corresponding to max and min values as illustrated in figure 7).
Regarding claims 4, 11, and 27, combination of Adams, Keigo and Lewis teaches wherein said range of values is determined by statistical analysis in a training phase during which the integrated circuit is operated in a normal temperature range (e.g. Keigo, figure 7, paragraphs [0059] and [0062]).
Regarding claims 5 and 12, combination of Adams, Keigo and Lewis teaches wherein the generating the indication of the proportion comprises counting a number of bits in the first state and the generating the indication of detection of the cold-boot attack comprises comparing the number of bits in the first state to one or more threshold values (e.g. as rejected in claims 1 and 8, Keigo, figure 10, count 7, upper 
Regarding claim 6, combination of Adams, Keigo and Lewis teaches wherein the first state is a one state (e.g. figure 10).
Regarding claim 7, 13 and 20, combination of Adams, Keigo and Lewis teaches comprising periodically repeating the sampling (e.g. figure 10), the generating of the indication of the proportion and the generating of the indication of detection of a cold-boot attack (e.g. as rejected in claims 1, 8 and 17).
Regarding claim 9, combination of Adams, Keigo and Lewis teaches wherein the device is an integrated circuit (e.g. Keigo, figures 1A and 10, paragraph [0084]).
Regarding claim 15, combination of Adams, Keigo and Lewis teaches comprising a non-volatile memory having said range of values stored therein (e.g. Keigo, figure 10, paragraph [0065], it is obvious to store the upper limit and lower limit status in nonvolatile memory to retain the upper limit and lower limit status after power down).
Regarding claim 16, combination of Adams, Keigo and Lewis teaches comprising a volatile memory configured to store information (e.g. Adams, paragraph [0023]).
Regarding claim 18, combination of Adams, Keigo and Lewis teaches comprising an integrated circuit including the cold-boot attack detection circuitry (e.g. Adams, paragraph [0001], as rejected in claim 17).
Allowable Subject Matter
Claims 22-24 and 26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelley et al. (US 2014/0215613) teaches a cold-boot attack comprising a circuit is repeatedly switched down and up (e.g. paragraph [0042]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858